ACCEPTED
                                                                                                01-15-00695-CV
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           8/14/2015 9:17:38 AM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK


                        No. 01-15-00695-CV
                                                                             FILED IN
                             IN THE COURT OF APPEALS                  1st COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                          FOR THE FIRST DISTRICT OF TEXAS
                                                                      8/14/2015 9:17:38 AM
                                                                      CHRISTOPHER A. PRINE
                                                                              Clerk
    IN RE ZAK NAKHODA, JAMES WESSELSKI, KENNETH CHAMBERS, PHILIP
SPOTTS, THE STRUCTURAL ALLIANCE, WESGROUP CONSULTING, LLC, AND THE
                          MISSION GROUP,
                                                                                   Relators.

                         Original Mandamus Proceeding from the
                         80th District Court, Harris County, Texas;
   Rankin Road, Inc. v. Underwriters at Lloyds of London, Gulf Coast Claims Service, Pat
                                Donovan, and John Andres
                              Trial Court Cause 2010-25885


                RELATORS’ MOTION FOR EMERGENCY RELIEF


TO THE HONORABLE COURT:

      Relators Zak Nakhoda, James Wesselski, Kenneth Chambers, Philip Spotts,

The Structural Alliance, Wesgroup Consulting, LLC, and The Mission Group

(“Relators”) seek an emergency stay of a discovery order compelling them to

produce confidential tax records that have nothing to do with the claims in the

underlying lawsuit pursuant to Texas Rule of Appellate Procedure 52.01. Relators

file this motion concurrently with their Petition for Writ of Mandamus.
                           FACTUAL BACKGROUND


      Rankin Road, Inc. (“Rankin”), formerly represented by the Mostyn Law Firm

(“the Law Firm”), sued Underwriters at Lloyds of London, Gulf Coast Claims

Service, Pat Donovan, and John Andres (“the Insurer Parties”) in connection with

their handling of a claim for Hurricane-Ike related property damage. Rankin

designated Relators as experts to testify in support of its claims. Relators are not

parties to the underlying lawsuit.

      The Insurer Parties counter-claimed for fraud and breach of contract, alleging

that Rankin knowingly misrepresented the cause of the property damage. Rankin

non-suited its claims, and the Mostyn Law Firm withdrew from the representation.

Only the Insurer Parties’ counter-claims remain at issue, and new counsel is handling

Rankin’s defense.

      Rankin’s experts were designated to testify about claims that have now been

non-suited, and the Mostyn Law Firm is no longer part of the case. Nevertheless,

the Insurer Parties served Relators with subpoenas and depositions on written

questions, requesting all W-2 and 1099 forms showing income from the Mostyn Law

Firm from 2005 to 2015.

      Relators moved for protection and to quash the subpoenas, asserting that this

highly intrusive discovery violates Texas Rule of Civil Procedure 195 and the Texas

Supreme Court’s recent decision in In re Ford Motor Co., 427 S.W.3d 396 (Tex.
2014); has no conceivable bearing on the Insurer Parties’ claims against Rankin; and

amounts to an impermissible fishing expedition into the relationship between

Rankin’s former counsel and its experts.

      After hearing on July 30, 2015, the 80th District Court of Harris County,

Texas, the Honorable Larry Weiman presiding, denied the motion to quash and for

protection and ordered Relators to produce 1099 or W-2 forms received from the

Law Firm from 2008 to present by August 14, 2015. The Insurer Parties submitted

a proposed order the following day, which the Court signed on August 12, 2015.


      Relators filed a Petition for a Writ of Mandamus concurrently with this

motion, seeking to overturn the trial court’s order. Relators now seek an emergency

stay of the trial court’s production order to preserve this Court’s jurisdiction and

protect Relators from discovery that clearly offends the Texas Rules of Civil

Procedure.


                                      ARGUMENT


      The Rules specifically contemplate temporary relief pending action by this

Court. TEX. R. APP. P. 52.10. A temporary stay is necessary to protect Relators from

patently irrelevant, overbroad, and harassing discovery and for the purpose of

protecting the court’s jurisdiction so that it can consider the merits of the mandamus

action. See In re Reed, 901 S.W.2d 605, 609 (Tex. App.—San Antonio 1995, orig.
proceeding). Mandamus review of interlocutory rulings can be “essential to preserve

important substantive and procedural rights from impairment or loss, allow the

appellate courts to give needed and helpful direction to the law that would otherwise

prove elusive in appeals from final judgments, and spare private parties and the

public the time and money utterly wasted enduring eventual reversal of improperly

conducted proceedings.” In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36

(Tex. 2004).


       Only by granting a stay of the trial court’s production order can this Court

preserve its jurisdiction to consider Relators’ meritorious complaints about the trial

court’s order. Thus, Relators ask the Court to stay the order pending the Court’s

ruling on the merits of Relator’s mandamus action.


                                         PRAYER


       Relators ask this Court to grant this motion for temporary relief, and issue an

order staying the trial court’s order compelling production of all W-2 and IRS Form

1099s from 2008 to present by August 14th, and any other relief to which it may be

entitled.
                     CERTIFICATE OF COMPLIANCE

      The undersigned certifies that all parties have been notified by expedited

means that this emergency motion to stay the effect of the trial court’s order has been

filed in compliance with TEX. R. APP. P. 52.10.



                                           FOGLER, BRAR, FORD,
                                           O’NEIL & GRAY LLP

                                           By: /s/ Murray Fogler
                                               Murray Fogler
                                               State Bar No. 07207300
                                               mfogler@beckredden.com
                                               Jas Brar
                                               State Bar No. 00797258
                                               Robin O’Neil
                                               State Bar No. 24079075
                                           1221 McKinney, Suite 4500
                                           Houston, Texas 77010
                                           (713) 951-3700
                                           (713) 951-3720 (Fax)

                                           ATTORNEYS FOR RELATORS
                          CERTIFICATE OF SERVICE
      I certify that a true and correct copy of the foregoing was forwarded to all
counsel of record by the Electronic Filing Service Provider, if registered; a true and
correct copy of this document was forwarded to all counsel of record not registered
with an Electronic Filing Service Provider and to all other parties as follows:

      Counsel for Real-Parties-In-Interest:

      Ms. Tamara M. Madden
      Mr. Casey T. Wallace
      JOHNSON, TRENT,
      WEST & TAYLOR, LLP
      919 Milam Street, Suite 1700
      Houston, Texas 77002
      Via TexFile

      Ronald E. Tigner
      Gregory S. Hudson
      COZEN & O’CONNOR
      1221 McKinney Suite 2900
      Houston, Texas 77010
      (832) 214-3900
      (832) 214-3905 (fax)
      Via TexFile

      Respondent:

      The Honorable Larry Weiman
      80th Judicial District Court
      201 Caroline, 9th Floor
      Houston, Texas 77002
      713-368-6100
      Via US Mail
                                           /s/ Murray Fogler
                                           Murray Fogler
                                           Counsel for Relators
                                           Dated: August 13, 2015